Citation Nr: 1504721	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with dysthymia.

2.  Entitlement to service connection for bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In his VA form 9 dated July 2010, the Veteran requested a hearing before the Board.  In August 2014, he withdrew his request for a hearing.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development of the claims is warranted.

With respect to the issue of entitlement to an evaluation in excess of 30 percent for the service connected generalized anxiety disorder with dysthymia, following the January 2012 statement of the case, additional VA treatment records, a private medical record dated in February 2013, and lay statements were associated with the Veteran's claims file.  This evidence has not been considered by the RO and no waiver of initial consideration is of record.  

Without a written waiver of initial RO consideration of the additional records, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the issue of service connection for bilateral hearing loss disability, the Veteran's service treatment records show that, when examined, accepted, and enrolled for service in July 1968, there were audiological findings of bilateral hearing loss which pre-existed military service.  Specifically, a decibel threshold of 50 in each ear at 4000 Hz is noted.  The Veteran's separation examination in August 1972 notes a finding of high frequency hearing loss; however, no actual audiometric testing assessing decibel loss was recorded at that time.  

A review of the Veteran's DD Form 214 shows that the Veteran served on active duty as an Aviation Electronics Technician.  

The question for resolution turns on whether the preexisting bilateral hearing loss was worsened beyond its normal course by service.  The Veteran was examined in January 2010; however, that opinion does not address the question of aggravation.  The examiner opined that the hearing loss is less likely than not caused by or a result of military noise exposure. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Here, the January 2010 opinion does not address the question of aggravation.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2014).

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

2.  Obtain a supplemental opinion from the clinician who provided the January 2010 opinion.  If that clinician is not available, obtain an opinion from another VA clinician.  If the VA clinician determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the VA clinician.

The clinician is directed to consider the Veteran's service treatment records and lay statements regarding the worsening of his hearing since his entrance examination.  The VA clinician is requested to offer an opinion as to whether the preexisting hearing loss increased in severity during service and if there was an increase whether the increase was due to natural progress. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




